Case 1:17-cr-00222-JMS-TAB Document 675 Filed 06/12/19 Page 1 of 7 PageID #: 2441



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                    )
                                               )
        Plaintiff,                             )
                                               )
               v.                              )
                                               )
  DEREK ATWATER,                               ) NO. 1:17-cr-0222-JMS-TAB-06
       a/k/a Shorty,                           )
  JAMES O. BEASLEY,                            )                           -11
       a/k/a Jake,                             )
  RICHARD BERNARD GRUNDY, III,                 )                           -12
       a/k/a White Boy,                        )
  GILBERTO VIZCARRA-MILLAN,                    )                           -13
       a/k/a G,                                )
  EZELL NEVILLE,                               )                           -15
       a/k/a Bo,                               )
  UNDRAE MOSEBY,                               )                           -17
       a/k/a Soundrae Evans,                   )
  MARK T. WILLIAMS,                            )                           -18
       a/k/a Savage,                           )
                                               )
        Defendants,                            )


     GOVERNMENT’S RESPONSE TO MOTION TO CONTINUE JURY TRIAL

        The United States of America, through undersigned counsel, files this

  Response to the Joint Motion to Request a Continuance filed by defendants

  Undrae Moseby and Mark T. Williams, and avers the following in support of

  this Response:

        1.     On November 9, 2017, a federal grand jury returned two separate

  indictments relating to this case.   These indictments charged Derek Atwater,

  James Beasley, Richard Grundy III, Gilberto Vizcarra-Millan, and Ezell Neville

                                           1
Case 1:17-cr-00222-JMS-TAB Document 675 Filed 06/12/19 Page 2 of 7 PageID #: 2442



  with conspiracy to distribute controlled substances and related offenses.

  (1:17-cr-0221, Dkt. 1; 1:17-cr-0222, Dkt. 1.)     On September 12, 2018, the

  grand jury returned a Superseding Indictment.       (1:17-cr-0222, Dkt. 280.)

  The Superseding Indictment maintained and consolidated the charges filed

  against Atwater, Beasley, Grundy III, Vizcarra-Millan, and Neville and added

  defendants Mark T. Williams and Undrae Moseby to the case.         (Id.)

        2.    On October 25, 2018, the Court held a status conference with all

  counsel of record in this case.    After conferring with counsel, the Court

  scheduled the trial to begin on July 8, 2019.     (1:17-cr-0222, Dkt. 491.)   Since

  that date, the Court has held periodic status conferences with all counsel of

  record in this case and the parties have consistently confirmed their

  preparation and intent to conduct the trial on July 8, 2019.     The most recent

  status conference at which all parties confirmed their readiness occurred on

  May 29, 2019.    (See 1:17-cr-0222, Dkt. 654.)     No attorney indicated an

  intention to move to continue the trial date during this conference.

        3.    On June 11, 2019, defendants Moseby and Williams filed a joint

  motion requesting to continue the jury trial.    (1:17-cr-0222, Dkt. 669.)    In the

  motion, counsel for Moseby and Williams indicated that they had spoken

  together with their clients on June 9, 2019 and learned that they wanted to

  present a joint defense.   (Id.)   At the time of this motion, counsel for Moseby

  had represented him for eight months and counsel for Williams had

  represented him for over three months before this realization occurred.       (Id.)

                                             2
Case 1:17-cr-00222-JMS-TAB Document 675 Filed 06/12/19 Page 3 of 7 PageID #: 2443



        4.     The undersigned has had extensive discussions with counsel for

  Moseby and Williams and believes that they have competently represented both

  defendants throughout their participation in the case.       The undersigned has

  also met with counsel on several occasions to highlight evidence that

  specifically pertains to each of their clients and has held “reverse proffers,”

  during which the undersigned met with defense counsel and their clients to

  review evidence pertaining to their cases.     During the ongoing discussions with

  defense counsel, it appeared clear to the undersigned that they have

  thoroughly reviewed the evidence in the case and discussed potential defenses

  with their clients.   The fact that Moseby and Williams have waited until now to

  tell their lawyers that they want to present a joint defense, and apparently

  specified the contours of this joint defense, should not be held against their

  lawyers. Neither should the defendants’ delay in presenting this theory of

  defense support a motion for a continuance this close to a long-scheduled trial

  that will take several weeks to conduct.

        5.     The government does contest the allusions contained in the motion

  that the government has not fully complied with its discovery obligations. The

  motion indicates that there is “an additional hard drive [containing discovery

  materials] that is still forthcoming, a list of exhibits that is still forthcoming,

  and a list of witnesses that is still forthcoming.” (Id. at 2.)   The deadlines for

  exhibit and witness lists have been set by the Court and the government

  remains in full compliance with the Court’s disclosure schedule.        The hard

                                            3
Case 1:17-cr-00222-JMS-TAB Document 675 Filed 06/12/19 Page 4 of 7 PageID #: 2444



  drive to which the defendants refer does not contain new discovery material.

  Instead, as a professional courtesy, the undersigned has offered to provide

  defense counsel with advance copies of all of the exhibits that it intends to

  present at trial.   The government has offered to present this evidence

  electronically on a hard drive, so that each defense lawyer could review the

  vidence in an electronic format that they could also bring into court.    The

  exhibits contained in the hard drive will be numbered, marked, and organized

  as the same manner in which the government intends to present the evidence

  at trial.   The hard drive alluded to by defense counsel does not contain any

  new discovery material; instead, it contains already disclosed material in the

  format that the government will present the evidence at trial.    The government

  vigorously objects to the suggestion that it has not complied with its Rule 16

  discovery obligations.    A professional courtesy offered by the government

  should not become mischaracterized as a failure to comply with its discovery

  obligations.    The government has fully complied with its discovery obligations

  under Rule 16 of the Federal Rules of Criminal Procedure and strongly objects

  to any suggestion that it has not complied with its statutory discovery

  obligations.

         6.      Defense counsel also note that they have continued to negotiate

  potential guilty pleas with the government.    (Id. at 2.)   Based upon

  conversations that the undersigned has had with defense counsel, however, the

  undersigned believes that counsel for Moseby and Williams have discussed

                                           4
Case 1:17-cr-00222-JMS-TAB Document 675 Filed 06/12/19 Page 5 of 7 PageID #: 2445



  potential defenses with Moseby and Williams concurrently with these plea

  negotiations.      The government’s willingness to continue to pursue plea

  negotiations with the defendants should not justify a continuance of the trial

  date.

          7.      Certainly, the belated disclosure by Moseby and Williams about

  the theories of defense that they wish to present at trial has put defense

  counsel in a difficult position.    The government sympathizes with defense

  counsel about the position in which Moseby and Williams have placed them.

  However, the decision by Moseby and Williams to bring this joint defense to

  their lawyers’ attention at this late date does not justify a continuance of the

  trial date.

          8.      In considering a motion to continue a jury trial, the Court must

  consider defense counsel’s need to have reasonable time to effectively prepare

  for trial.    18 U.S.C. § 3161(h)(7)(B)(iv).       The Court also must consider the best

  interest of the public in a speedy trial.      Id., § 3161(h)(7)(A).   Because the delay

  sought by the defendants stems from the failure of the defendants to

  communicate their joint defense to their lawyers in a timely manner, and not

  the complexity of the case or the failure of defense counsel to pursue theories

  of defense in a timely manner, the public’s interest in a speedy trial should

  prevail with regard to the defendant’s motion for a continuance.

          9.      In the event the Court grants the motion to continuance filed by

  Moseby and Williams, however, it should not sever their cases and hold two

                                                 5
Case 1:17-cr-00222-JMS-TAB Document 675 Filed 06/12/19 Page 6 of 7 PageID #: 2446



  separate trials.   Severing the cases and holding two separate trials would

  defeat the end of judicial economy.   In addition, a severance would

  substantially increase the threat to government witnesses and their families.

  The government would become required to present the names of government

  witnesses to the public and present their testimony during the trial involving

  the first five defendants, and then wait for several months before the trial

  involving Moseby and Williams to occur.       This intervening time period would

  allow individuals associated with the defendants to intimidate and seek

  retribution against these witnesses, thus prejudicing the government’s case

  against Moseby and Williams.

        WHEREFORE, the government requests the Court to deny the motion to

  continue filed by Moseby and Williams.       In the event the Court grants the

  motion, however, the government requests the Court to continue the trial for all

  of the defendants.   Under this circumstance, the time periods set forth in the

  Speedy Trial Act would toll for all of the defendants under 18 U.S.C. §

  3161(h)(6).

                                                Respectfully submitted,

                                                JOSH J. MINKLER
                                                United States Attorney

                                        By:     s/Bradley A. Blackington
                                                Bradley A. Blackington
                                                Senior Litigation Counsel




                                           6
Case 1:17-cr-00222-JMS-TAB Document 675 Filed 06/12/19 Page 7 of 7 PageID #: 2447



                             CERTIFICATE OF SERVICE

        I hereby certify that on June 12, 2019, a copy of the foregoing document

  was filed electronically. Notice of this filing will be sent to the parties by

  operation of the Court=s electronic filing system. Parties may access this filing

  through the Court=s system.


                                                s/Bradley A. Blackington
                                                Bradley A. Blackington
                                                Senior Litigation Counsel


  Office of the United States Attorney
  10 West Market Street
  Suite 2100
  Indianapolis, Indiana 46204




                                            7
